Final Rejection
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 01/19/2021. The previous anticipation rejection by Zhong has been maintained. The arguments regarding said rejection have been fully considered. They are not persuasive for the reasons discussed blow. Accordingly this action has been made final. 
2.	The instant application is a continuation of 15/808,940, filed 11/10/2017, now U.S. Patent 10,533,945, which is a continuation of 14/543,867, filed 11/17/2014, now U.S. Patent 9,863,880 claiming priority from provisional applications 61941916, filed on  02/19/2014, 61917926, filed on 12/18/2013  and 61905282, filed on 11/17/2013.

Claim status
3.	In the claim listing of 1/19/21 claims 1-4, 6-15 and 17-20 are pending in this application and are under prosecution. Claims 5 and 16 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 1/4/21 was filed after the mailing date of the Non-Final rejection on 8/17/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn Rejection and Response to the Remarks
5.	The previous rejection of claims 1 and 7 under 35 USC 102(a)(1) as anticipated by Young has been withdrawn in view amendments to claim 1. The arguments regarding said rejection have been fully considered (Remarks, section I). They are moot in view of withdrawn rejection necessitated by the amendments to claim 1.

Maintained Rejection and Response to the Remarks
6.	The previous rejection of claims 1-20 under 35 USC 102(a)(1) as being anticipated by Zhong has been maintained in view of moving the limitations of dependent claims 5 and 16 into independent claims 1 and 12.
	The arguments regarding said rejection have been fully considered. They are not persuasive for the following reasons.
The arguments are directed to Zhong fails to describe lenses in lens array layer 2304 as having a convex surface proximate to reagent wells 2308 and a planar surface distal from reagent wells 2308. Therefore, Zhong does not describe "each of at least some of the plurality of refractive lenses having a convex surface proximate to the array of sample wells and a planar surface distal from the array of sample wells," as recited in claims 1 and 12 (Remarks, sections II and III).
The above arguments appear to be based on narrower interpretation of term “proximal” and “distal” without any specific distance ranges. 
Contrary to the alleged assertions by the applicant, Zhong teaches that individual refractive lenses of the plurality of refractive lenses (i.e., microlenses) have a convex surface proximate to the array of sample wells and a planar surface distal from the array 
In other words the teachings of Zhong meets the limitation of "each of at least some of the plurality of refractive lenses having a convex surface proximate to the array of sample wells and a planar surface distal from the array of sample wells”

7.	The previous ODP rejections on the record have been maintained in view of request from the applicant that response to the ODP rejection will be deferred until one or more claims are found to be in allowable condition (Remarks, pg. 8).

Claim Rejections - 35 USC § 102
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al (US 2010/0065726 cited in the previous office action).
	Regarding claim 1, Zhong teaches an integrated optical device and method of using the device, wherein the device comprises a substrate, a plurality of integrated microarrays, and a sensor array (Figs. 22 and 23 as shown below, paragraphs 0052-0053 and 0168-0169), wherein the substrate (i.e., the chip) comprise an array of sample wells 2308 arranged on a surface of a chip, wherein individual sample wells in the array are configured to receive a sample (Fig. 23, paragraphs 0052-0053, 0168-0169). 	Zhong also teaches a plurality of lenses (i.e., microlenses) formed in the chip, wherein 

    PNG
    media_image1.png
    350
    882
    media_image1.png
    Greyscale

Zhong also teaches that individual refractive lenses of the plurality of refractive lenses (i.e., microlenses) have a convex surface proximate to the array of sample wells and a planar surface distal from the array of sample wells (Fig. 23 and paragraph 0169) because planar surface of the convex lens is separated from waveguide layer 2312. The convex lens beneath the wells 2308 also meets the limitation of convex surface proximate to the array of sample wells. The microlens structure of Zhong as shown above in Figure 23 being similar to an embodiment shown in instant Fig. 5-6A as shown below.
		 
    PNG
    media_image2.png
    389
    397
    media_image2.png
    Greyscale


The teaching of excitation light illuminating the sample comprising the analyte in the well and detecting the emitted light of Zhong meets the limitation of claim 1 of delivering optical excitation energy to the sample located within a sample well in an array of sample wells arranged on a surface of a chip.
The teachings of detector detecting the fluorescent signal from the sample well and the microlens (i.e., also known as refractive lens) from the array of wells in the chip and identifying the sample of Zhong meet the limitations of claim 1 of obtaining, using at least one sensor, at least one signal indicative of luminescence emitted by the sample, wherein the chip comprises a plurality of refractive lenses including a refractive lens configured to focus light emitted from the sample well towards the at least one sensor; and using the at least one signal to identify at least a portion of the sample.
Regarding claim 2, Zhong teaches the delivering optical excitation energy further comprises delivering a plurality of pulses of optical excitation energy to the sample well (paragraph 0168).
Regarding claim 3, Zhong teaches that the individual lenses in the plurality of lenses layer overlap with the corresponding sample well in the array (Figs. 22 and 23, paragraphs 0168 and 0169). 
Regarding claim 4, Zhong teaches that each of the at least some refractive lenses is centered below its respective sample well (Fig. 23 and paragraph 0169).

Regarding claim 7, Zhong teaches that the sample is a biological sample identifiable by luminescence emitted from the biological sample in response to illuminating the biological sample with the optical excitation energy (Fig. 22 and paragraph 0168).
Regarding claims 8-11, Zhong teaches using the at least one signal to identify at least a portion of the sample further comprises identifying luminescently labeled subunits (i.e., nucleotides) of the biological sample, wherein the at least one sensor is configured to generate signals unique to different types of the luminescently labeled subunits, wherein the at least one sensor is configured to generate signals unique to different types of the luminescently labeled subunits, wherein the at least one sensor is configured to generate signals unique to different types of the luminescently labeled subunits, wherein the biological sample comprises a target nucleic acid molecule, and using the at least one signal to identify at least a portion of the sample further comprises identifying a sequence of the target nucleic acid molecule, wherein identifying the sequence of the target nucleic acid molecule comprises analyzing a time sequence of incorporation of luminescently labeled nucleotides and/or nucleotide analogs incorporated sequentially into a nucleic acid molecule complementary to the target nucleic acid molecule (paragraphs 0179-0184).

Zhong also teaches that individual refractive lenses of the plurality of refractive lenses (i.e., microlenses) have a convex surface proximate to the array of sample wells and a planar surface distal from the array of sample wells (Fig. 23 and paragraph 0169) because planar surface of the convex lens is separated from waveguide layer 2312. The convex lens beneath the wells 2308 also meets the limitation of convex surface proximate to the array of sample wells. 
As discussed above while rejecting claim 1, the microlens structure of Zhong (Fig. 23) being similar to an embodiment shown in instant Fig. 5-6A.
Regarding claim 13, Zhong teaches the delivering optical excitation energy further comprises delivering a plurality of pulses of optical excitation energy to the sample well (paragraph 0168).
Regarding claim 14, Zhong teaches that the individual lenses in the plurality of lenses layer overlap with the corresponding sample well in the array (Figs. 22 and 23, paragraphs 0168 and 0169). 
Regarding claim 15, Zhong teaches that each of the at least some refractive lenses is centered below its respective sample well (Fig. 23 and paragraph 0169).
Regarding claims 17-20, Zhong teaches identifying the sequence of the target nucleic acid molecule comprises analyzing nucleotide analogs (i.e., labeled nucleotide) incorporated sequentially into a nucleic acid molecule complementary to the target nucleic acid molecule, wherein the at least one sensor is configured to generate signals unique to different types of the luminescently labeled nucleotides and/or nucleotide analogs, wherein the polymerizing enzyme is immobilized in the sample well, wherein obtaining the at least one signal further comprises reading out the at least one signal from the at least one sensor (paragraphs 0179-0184).

Double Patenting
10.	The previous ODP rejections on the record have been maintained in view of request from the applicant that response to the ODP rejection will be deferred until one or more claims are found to be in allowable condition (Remarks, pg. 8).
	The ODP rejection if instant claims 1-4, 6-15 and 17-20 will be held in abeyance till the allowable subject matter has been identified. 
Conclusion
11.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634